         Case 18-31274 Document 2633 Filed in TXSB on 02/05/19 Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION                                                                   ENTERED
                                                                                                                      02/05/2019
                                                                     §
In re:                                                               §   Chapter 11
                                                                     §
IHEARTMEDIA, INC., et al.,1                                          §   Case No. 18-31274 (MI)
                                                                     §
                           Debtors.                                  §   (Jointly Administered)
                                                                     §
                                                                     §   Re: Docket No. __

            THIRD ORDER EXTENDING DEBTORS’ EXCLUSIVE PERIODS
         TO FILE A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) for entry of an order (this “Order”), extending the

periods during which the Debtors have the exclusive right to file a chapter 11 plan and to solicit a

plan filed during the Filing Exclusivity Period, all as more fully set forth in the Motion; and this

Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended

Standing Order; this Court having found that this is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2); and this Court having found that it may enter a final order consistent with Article III

of the United States Constitution; and this Court having found that venue of this proceeding and

the Motion in this district is permissible pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having found that the relief requested in the Motion is in the best interests of the Debtors’ estates,

their creditors, and other parties in interest; and this Court having found that the Debtors’ notice


1
    Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted, a
    complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is not
    provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims,
    noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia.               The location of Debtor
    iHeartMedia, Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak Parkway,
    San Antonio, Texas 78258.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



KE 57932218
         Case 18-31274 Document 2633 Filed in TXSB on 02/05/19 Page 2 of 2



 of the Motion and opportunity for a hearing on the Motion were appropriate under the

 circumstances and no other notice need be provided; and this Court having reviewed the Motion

 and having heard the statements in support of the relief requested therein at a hearing before this

 Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

 in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

 the proceedings had before this Court; and after due deliberation and sufficient cause appearing

 therefor, it is HEREBY ORDERED THAT:

         1.        The Motion is granted as set forth in this Order.

         2.        The Debtors’ exclusive period to file a chapter 11 plan for each Debtor is

 extended through and including April 30, 2019.

         3.        The Debtors’ exclusive period to solicit acceptances of a chapter 11 plan for each

 Debtor is extended through and including June 29, 2019.

         4.        Notice of the Motion as provided therein shall be deemed good and sufficient

 notice of such Motion and the requirements of the Bankruptcy Local Rules for the Southern

 District of Texas are satisfied by such notice.

         5.        The terms and conditions of this Order are immediately effective and enforceable

 upon its entry.

         6.        The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

         7.        This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

Signed:
 Dated: __________, 2019
 Houston, Texas
          February 05, 2019                           MARVIN ISGUR
                                                       ____________________________________
                                                      UNITED STATES BANKRUPTCY JUDGE
                                                                     Marvin Isgur
                                                           United States Bankruptcy Judge
                                                     2
 KE 57932218
